DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the amendment filed June 4, 2021, for the 16/609,528 application, which is being examined under the first inventor to file provisions of the AIA .
The amendments to claims 1 and 3-11; the cancellation of claim 2; and the addition of claims 12-17 are noted.
Claims 1 and 3-17 are pending and have been fully considered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bryan Davidson on June 21, 2021.
The application has been amended as follows: 

Please amend claims 11-17 as follows:

11.  A selective hydrogenation reaction comprising:
(a)	an organic reactant 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein,
R1 is linear or branched C1-C35 alkyl or linear or branched C5-C35 alkenyl moiety, wherein the C chain can be substituted,
R2 is linear or branched C1-C4 alkyl, wherein the C chain can be substituted, and R3 is H or –C(CO)C1-C4alkyl, and
(b)	a metal alloy carrier which is impregnated with Pd and coated by a metal oxide layer comprised of CeO2, :
(i)	45 wt.% to 80 wt-% of Fe,
(ii)	0.5 wt.% to 30 wt.% of Ni,
(iii)	0 wt.% to 20 wt.% of Co,
(iv)	0 wt.% to 8 wt.% of Mo, and
(v)	0 wt.% to 30 wt-%of Cr.

12.  The selective hydrogenation reaction 
(i)	45 wt.% to 75 wt.% of the Fe, 
(ii)	15 wt.% to 30 wt.% of the Ni, 
(iii)	5 wt.% to 20 wt.% of the Co, and
(iv)	3 wt.% to 8 wt.% of the Mo.

13.  The selective hydrogenation reaction 
(i)	60 wt.% to 70 wt.% of the Fe
(ii)	15 wt.% to 25 wt.% of the Ni,
(iii)	5 wt.% to 15 wt.% of the Co, and
(iv)	3.5 wt.% to 7 wt.% of the Mo.

14.  The selective hydrogenation reaction 
(i)	60 wt.% to 80 wt.% of the Fe,

(iii)	0.5 wt.% to 10 wt.% of the Ni.
15.  The selective hydrogenation reaction 

16.  The selective hydrogenation reaction 

17.  The selective hydrogenation reaction 

The following is an examiner’s statement of reasons for allowance: The prior art does not appear to anticipate or render obvious the recited organic starting material and the powderous catalytic system (or metal alloy carrier) in a method of selective hydrogenation or a selective hydrogenation reaction system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
July 3, 2021